Hodges, J.
1. The court in charging the jury did not err in saying: “A doubt is not reasonable that, in the face of overwhelming or even strong evidence, assumes that the accused may possibly be innocent.” The expression, “in the face of overwhelming or even strong evidence,” was not argumentative and not harmful, when taken in connection with the entire charge, and could not have impressed the jury that the court considered the evidence of guilt as overwhelming. Clay v. State, *3374 Ga. App. 142 (4), 147 (60 S. E. 1028); Campbell v. State, 144 Ga. 224 (2) (87 S. E. 277).
Decided June 28, 1916.
Accusation of pointing gun; from city court of Polk county— Judge John K. Davis. March 29, 1916.
Irwin & Tison> for plaintiff in error.
J. A. Wright, solicitor, E. S. Ault, contra.
2. The evidence authorized the verdict; and the court did not err in overruling the motion for a new trial. Judgment affirmed.